IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00306-CV
                                 No. 10-18-00307-CV

             IN THE INTEREST OF A.K. AND A.J., CHILDREN
                  IN THE INTEREST OF A.J., A CHILD


                          From the 74th District Court
                           McLennan County, Texas
                   Trial Court Nos. 2017-618-3 & 2017-1187-3


                                       ORDER

      By letter dated October 2, 2018, appellant was notified by the Clerk that these

appeals were subject to dismissal because the notices of appeal appeared to be untimely

filed by two days. Appellant was given 14 days to file a response showing grounds for

continuing the appeals. On October 4, 2018, appellant responded and explained that the

date to file the notices of appeal was mistakenly calculated by the date the trial court’s

orders were filed instead of the date the orders were signed.

      A motion for extension of time is necessarily implied when an appellant acting in

good faith files a notice of appeal beyond the time allowed by the Rules of Appellate

Procedure but within the fifteen-day period in which the appellant would be entitled to
move to extend the filing deadline. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).

We find appellant filed his notices of appeal in good faith. Moreover, we find appellant’s

explanation for the late filing of the notices of appeal to be reasonable. Id.; TEX. R. APP. P.

10.5(b)(2)(A). Therefore, because the notices of appeal were filed within the fifteen-day

period in which appellant would be entitled to move to extend the filing deadline, we

imply a motion for extension of time to file a notice of appeal in each case. Id. See also

TEX. R. APP. P. 26.3.

        Accordingly, appellant’s implied motions for extension of time are granted. The

time for filing appellant’s notices of appeal is extended to September 30, 2018, and,

therefore, appellant’s notices of appeal are timely filed.


                                             PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed October 17, 2018




In the Interest of A.K. and A.J., Children
In the Interest of A.J., a Child                                                        Page 2